Case 4:20-cv-00303-SDJ-CAN Document 51 Filed 06/14/21 Page 1 of 1 PageID #: 323




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  JENNYNE REEVES, ET AL.                     §
                                             §
  v.                                         §   CIVIL CASE NO. 4:20-CV-303-SDJ
                                             §
  PRODUCTION DELIVERY                        §
  SERVICES, INC.                             §
 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On June 11, 2021, the Report of the

 Magistrate Judge, (Dkt. #50), was entered containing proposed findings of fact and

 recommendations that the proposed settlement be accepted as being in the best

 interest of the Minor Plaintiffs, and the proposed Agreed Final Judgment be entered.

        Having received the Report of the United States Magistrate Judge, and the
         .
 objections period thereto having been waived, the Court determines that the

 Magistrate Judge’s Report and Recommendation should be adopted.

       It is therefore ORDERED that the Parties’ proposed settlement agreement is

 accepted as being in the best interests of the Minor Plaintiffs, and the proposed

 Agreed Final Judgment will be entered. The guardian ad litem is awarded

 compensation in the amount of $6,965.00, to be paid by the Defendant, and is hereby

 discharged from any further duties or obligations in this case.
           So ORDERED and SIGNED this 14th day of June, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
